DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 8/11/22, wherein:
Claims 3, 5, 7-9, 11-21 are currently pending;
Claims 3, 5, 7-9, 11-21 overcome the prior art of record.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 5, 7-9, 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 3, 7 and 11 as written  recite “associating one or more occupant candidates or one or more items of luggage with the vehicle on the basis of at least one of the first information, the second information and the third information; determining a pick-up mode in the stopping area of the vehicle on the basis of at least some of the number of occupant candidates, the number of items or size of items of the luggage, and priorities of the occupant candidates included in the third information associated with each vehicle in the stopping area when a predetermined number of vehicles or more are predicted to move to the stopping area within a predetermined period of time” are the process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind (e.g. including observation, evaluation, judgment and opinion).   For example, but for the “by a processor” language, an operator at fleet management can identify/associate all the received information (number of passengers, passenger location, number of luggage, number of vehicles (1 SUV and 2 sedan) are currently at or close to the passenger’s pick-up location), and the operator can mentally determine which vehicle is suitable to pick up the passenger based on information received.  For example, if the number of passengers is 4, the number of luggage is 5, then the operator would select an SUV as a target vehicle in order to suitable for 4 passengers and 5 luggage.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under the 2A prong 1 analysist.  
Claim 3 as written recite “estimates degree of relation between the occupant candidates on the basis of the first information, the second information and the third information and determines the stop position so that a plurality of vehicles with a high degree of relation between the occupant candidates are stopped at mutually adjacent; estimates that the degree of relation between the occupant candidates is high when it is clear that the occupant candidates are a family, friends, or colleagues, when a group to which the occupant candidates belong is the same, when the occupant candidates have visited a visiting destination facility for the purpose of joining the same event, or when the next destination is the same after the occupant candidates left the visiting destination facility”.   These processes are under its broadest reasonable interpretation, they cover performance of the limitations in the mind but for the recitation of generic computer components.  That is other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind (e.g. including observation, evaluation, judgment and opinion).   For example, but for the “by a processor” language, an operator at fleet management based on information received (e.g. information about the occupant candidates/passengers at the stopping area (area waiting for taxi), can mentally make decision for dispatching the vehicles according to the customer/passenger need.   For example, if the operator observe the group of 6 passengers are together or related (friends or family) (interpreted as the high degree of relation between the occupant candidates), then the SUV or vehicle with at least 6 seats is selected as a target vehicle for this group of passengers.  On the other hand, if the operator observe the 6 passengers are not related (low degree of relation), they are different couple then the three vehicles are selected for these passenger/occupant candidates.    If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under the 2A prong 1 analysist.  
Claim 7, the limitation “estimates an amount of luggage to be loaded for each vehicle on the basis of the first information, the second information, and the third information and determine the pick up order so that an arrival time of a second vehicle at the stopping area is later than an arrival time of a first vehicle at the stopping area when the first vehicle having a large amount of luggage to be loaded and the second vehicle with a high degree of relation to an occupant candidate of the first vehicle move to stopping area”.  These processes are under its broadest reasonable interpretation, they cover performance of the limitations in the mind but for the recitation of generic computer components.  That is other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind (e.g. including observation, evaluation, judgment and opinion).   For example, but for the “by a processor” language, an operator at fleet management based on information received (e.g. information about number of occupant candidates/passengers at the stopping area (area waiting for tax, information about number of luggage of occupant candidates), can mentally make decision for dispatching the vehicles according to the customer/passenger need.   For example, if the operator observe the group of 6 passengers are together or related (friends or family) with 10 luggage, then at least two  SUV are selected as a target vehicle for this group of passengers.  The operator will dispatch the two SUV, one will be managed to come to stopping area first to load the luggage of 6 passengers and the other SUV will come later for pick up the group of 6 passengers.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under the 2A prong 1 analysist. 


This judicial exception is not integrated into a practical application with respect to the 2A prong 2 analysist.  In particular, the claim using a processor to perform all the claimed steps of “associating…; determining...”.  The process in all of these steps is recited at a high level of generality (i.e. a generic processor performing a generic computer function of authenticating the user and determining whether the user is authorized to enter a specific region) such that it amounts no more than mere instructions to apply the exception using a generic component.  Further, acquiring the first information, second information and third information are not considered as significantly more than the abstract idea because they are merely data gathering and output the data.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Furthermore, as for the limitation “a device that manages the activity state of occupant candidate of the vehicle in a visiting destination facility, a device that recognizes the occupant candidates within a pickup area facing a stopping area” are not part of the system of a pick management device, and they are considered as general link to the technical environment and thus do not amount to significantly more than the abstract idea.  
With respect to the 2B analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discuss above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Acquiring the first information, second information and third information are not considered as significantly more than the abstract idea because they are merely data gathering and output the data which are considered as well understood routine conventional as it has been held by the court.  Particularly in receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  (see MPEP 2106.05(d)). Furthermore, as for the limitation “a device that manages the activity state of occupant candidate of the vehicle in a visiting destination facility, a device that recognizes the occupant candidates within a pickup area facing a stopping area” are not part of the system of a pick management device, and they are considered as general link to the technical environment and thus do not amount to significantly more than the abstract idea.  
 Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Noting that claim to a system and a non-transitory computer are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  Therefore, the independents 3, 7 and 11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al.  
Dependent claims 5, 8-9, 12-21 are merely add further details of the abstract steps/elements recited in claims 3, 7 and 11 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.   Therefore, they are rejected for the same rational and are not patent eligible.
Response to Arguments
Applicant's arguments filed8/11/22  with respect to the 101 rejection have been fully considered but they are not persuasive.  Applicant argues that the amended limitation recited in claims 3, 7 and 11 require action by a processor that cannot be practically applied in the mind.  However, this is not persuasive.  Applicant is directed to the above rejection for further details.   Further, the additional element “a device that manages the activity state of occupant candidates of the vehicle in a visiting destination facility, a device that recognizes the occupant candidates within a pick-up area facing a stopping area” are not part of a pickup management device.  Noted that the claim merely positive recite “ a pick management device comprising a storage medium storing a program; and a processor”.   The devices that the claims recited are merely the sources of where a processor of pick up management device receive data from and thus they are considered as general link to the technological environment and do not amount significantly more to  the abstract idea.  See the rejection above for further details. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/           Primary Examiner, Art Unit 3664